Citation Nr: 0943569	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  00-15 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1970 to August 
1974.  

This appeal to the Board of Veterans' Appeals (Board) 
originated from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the Veteran's claim 
of entitlement to service connection for a left knee 
disorder.

The Board issued a decision in September 2004 also denying 
the Veteran's claim, and he appealed to the United States 
Court of Appeals for Veterans Claims (Court).  An attorney, 
Mr. Louis J. George, Esquire, of National Veterans Legal 
Services, represented the Veteran in his appeal to the Court.  
VA's Office of General Counsel represented the Secretary of 
the agency.  The Court issued a single-judge Order in 
December 2006 vacating the Board's decision and remanding the 
case for further development and readjudication.  The Court 
subsequently entered a judgment in January 2007 and returned 
the file to the Board for compliance with the directives 
specified.  The American Legion, instead of an attorney, 
resumed its representation of the Veteran before VA.

In July 2007, to comply with the Court's Order, the Board in 
turn remanded this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  The AMC since has completed 
this additional development and continued to deny the claim 
in a July 2009 supplemental statement of the case (SSOC).  So 
the claim is once again before the Board.


FINDINGS OF FACT

1.  There is no indication the Veteran had a left knee 
disorder during service or within one year of his discharge, 
including arthritis, or even for many ensuing years.  

2.  There also is no competent and credible evidence 
otherwise linking his current left knee disorder to his 
military service.


CONCLUSION OF LAW

The Veteran's left knee disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on the merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2002, 
October 2003, March 2007 and most recently in September 2007 
(following and as a result of the Board's July 2007 remand).  


The letters informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the September 2007 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice 
as directed to in the Board's July 2007 remand, the AMC went 
back and readjudicated the claim in the July 2009 SSOC- 
including considering the additional evidence received in 
response to that additional notice.  See again Mayfield IV 
and Prickett, supra.  So any arguable timing defect in the 
provision of that additional notice has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), VA treatment records, private medical records and the 
Veteran's own statements in support of his claim.  In 
addition, the RO arranged for VA compensation examinations in 
April 1998, November 2000, January 2004 and June 2009 for 
medical nexus opinions concerning the cause of his left knee 
disorder- including, in particular, in terms of whether it 
is attributable to his military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Therefore, the Board is satisfied 
that VA has provided all assistance required by the VCAA and 
appellate review may proceed without prejudicing him.  

II.  Analysis-Entitlement to Service Connection for a Left 
Knee Disorder

The Veteran contends that this left knee disorder is due to 
an injury he sustained in service in November 1970 during 
physical training.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  

Certain conditions like arthritis are chronic, per se, and 
therefore will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  In order to establish a showing of chronic 
disease in service, or within a presumptive period per § 
3.307, a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  


Lay evidence, however, may be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay person competent to 
identify varicose veins).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(meaning about evenly balanced for and against the claim), 
with the Veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement for any service-
connection claim, which is proof he has the currently claimed 
disability, a left knee disorder.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence of proof of 
current disability, there is no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  Concerning this, the Veteran received a diagnosis 
of minimal degenerative changes (i.e., arthritis) of the left 
knee at the conclusion of his April 1998 VA compensation 
examination and, more recently, during a June 2009 VA 
compensation examination.  Further, his private medical 
records reflect treatment for his left knee disorder since 
June 1998, including knee replacement surgery in June 2008.  
Finally, a letter from Dr. D.T. states that he treated the 
Veteran on several occasions for arthritis of the knees, 
prior to his knee replacement surgery.  Dr. D.T. has 
performed an MRI showing abnormality in the posterior portion 
of the medial meniscus, but no mention of arthritic changes 
in the left knee.  Therefore, these findings are sufficient 
to establish a current left knee disorder.  See Boyer, 210 F. 
3d. at 1353.

Consequently, the determinative issue is whether the 
Veteran's current left knee disorder is somehow attributable 
to his military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, 
there is simply no competent evidence of record establishing 
this required correlation.  The medical evidence of record 
contains no positive indication or opinion concerning the 
etiology of his left knee disorder, and specifically in terms 
of it dating back to his military service to the physical 
training injury mentioned.  Boyer, 210 F.3d at 1353; 
Maggitt, 202 F.3d at 1375.



Regarding possible incurrence of a relevant disease or injury 
in service, the Veteran's STRs show he was treated for an 
injury to his left knee in November 1970, which he had then 
recently sustained during physical training.  The treating 
physician did not make a diagnosis at that time but suspected 
a stress fracture.  In any event, the STRs do not show any 
further complaints or treatment for a left knee disorder, 
including as a residual of that injury.  This includes the 
Veteran's July 1974 military separation examination, which 
was unremarkable for a left knee disorder - including 
associated with his prior reported injury, either in the way 
of a relevant complaint (subjective symptom) or objective 
clinical finding (such as a pertinent diagnosis).  His 
military service ended in August 1974.

The Veteran also has failed to provide any objective 
indication of a left knee disorder, including arthritis, for 
many years after service, until 1997, more than two decades 
(some 23 years) after he completed his military service.  
During his January 2004 VA compensation examination, he 
reported that he was evaluated by a physician during the 
1980s, however, he has not provided these records to document 
that treatment.  The lapse of so many years after his 
separation from service and the first documented complaint of 
the claimed disorder is probative evidence to be considered 
in determining whether his current disability dates back to 
his military service.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Of equal or even greater significance, there is simply no 
medical evidence of record etiologically linking the 
Veteran's current left knee disorder to his military service.  
First, the January 2004 VA compensation examination is of 
little probative value because the examiner was looking at an 
x-ray for the Veteran's right knee, while providing an 
opinion concerning his left knee.  Further, the April 1998 
VA compensation examination does not include an opinion of 
the etiology of the Veteran's left knee disorder.  However, 
there is competent medical evidence since obtained 
specifically discounting the notion that his left knee 
disorder is due to his military service.  Specifically, the 
June 2009 VA compensation examiner's opinion clearly states 
that it is "more likely this Veteran's knee arthritis 
etiology is a combination of genetic factors i.e. a type of 
structural protein that does not stand up well to stresses 
over time."  The examiner also commented on the Veteran's 
statements to Dr. M.H., that he is an "avid sportsman and 
works as an electrician, where climbing, kneeling and 
squatting activity ... is commonplace."  Dr. M.H.'s 
recommendation was to avoid such activities.  The private 
treating physicians, Drs. M.H., C.G. and D.T., similarly do 
not link the Veteran's left knee disorder to his military 
service in their records he submitted.  So, even 
acknowledging there is the required proof of his claimed 
disability, there still is no competent medical evidence of a 
nexus or relationship between his military service and 
anything that occurred during his service (including the type 
of physical training mentioned) and his current left knee 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The fact that he did not have indications of a left knee 
disorder when separating from service, or for several ensuing 
years, is not altogether dispositive of his claim.  The laws 
and regulations do not require in-service complaints of or 
treatment for a left knee disorder to establish entitlement 
to service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Rather, it is only required that he currently 
have the claimed disorder (which, as mentioned, he does), and 
that he have competent evidence etiologically linking the 
disorder to his military service.  Unfortunately, it is in 
this critical aspect that his claim for a left knee disorder 
fails.

Even as a layman, the Veteran is competent to proclaim having 
experienced chronic pain or other symptoms involving his left 
knee while in service and during the many years since.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability, including during service, even where 
not corroborated by contemporaneous medical evidence).  But 
his lay testimony, while competent, is not also credible 
because there is no documentation of his alleged treatment 
during the 1980s and since the medical evidence of record 
indicates his current disability is not due to his military 
service, including to any physical injury he sustained to 
this knee while in service.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  The Federal Circuit 
Court has recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Therefore, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  It is worth 
reiterating in this regard that evidence that relates the 
current disorder to service must be medical unless it 
concerns a disorder that may be competently demonstrated by 
lay observation.  Savage, 10 Vet. App. at 495-97.  Here, the 
Veteran's contentions notwithstanding, a VA compensation 
examiner has specifically determined in June 2009 that there 
is no correlation between the Veteran's current left knee 
disorder and his military service - including, in 
particular, any physical injury he may have sustained in 
service.  Most detrimental to the Veteran's claim is the 
absence of medical evidence refuting this VA examiner's 
unfavorable opinion.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a left knee 
disorder.  So there is no reasonable doubt to resolve in the 
Veteran's favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for a left knee disorder is 
denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


